Citation Nr: 0525290	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  99-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for emesis.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to an increased disability rating for left 
hallux valgus, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for 
bilateral pes planus, currently evaluated as noncompensably 
disabling.

6.  Entitlement to an increased disability rating for right 
ear hearing loss, currently evaluated as noncompensably 
disabling.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for anemia.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to July 
1998. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (the RO).  

Procedural history

Service connection was granted in a January 1999 rating 
decision for right ear hearing loss and for bilateral pes 
planus.  The RO assigned noncompensable ratings for each 
disability.  The RO denied service connection for left ear 
hearing loss, emesis, a left ankle disorder and anemia.  The 
veteran disagreed with the January 1999 rating decision, and 
his appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in December 1999.  

Subsequently, in an August 2003 rating decision, the 
disability rating assigned the veteran's bilateral pes planus 
was increased to 10 percent.  In a December 2004 rating 
decision, the RO granted service connection for left hallux 
valgus and assigned a 10 percent rating.  Service connection 
for bilateral pes planus was retained; however, the 
disability rating was reduced to noncompensable.  
The veteran continued to express his disagreement with those 
ratings.  

The veteran presented personal testimony at hearing chaired 
by the undersigned Veterans Law Judge at the offices of the 
Board in Washington, D.C. in June 2005.  The transcript of 
the hearing is associated with the veteran's claims folder.

Clarification of issues on appeal

At his June 2005 hearing, the veteran stated that he would 
withdraw his appeal on the issue of entitlement to an 
increased rating for bilateral pes planus, but that this was 
conditioned on the assignment of a 10 percent disability 
rating for pes planus.  As noted above, in the December 2004 
rating decision, the RO clearly reduced the 10 percent rating 
to noncompensable.  A conditional withdrawal amounts to no 
withdrawal at all.  Accordingly, the veteran has not 
withdrawn his appeal as to that issue, and it will be 
addressed below.

Issues not on appeal

The Board observes that in the January 1999 rating decision 
the RO also denied service connection for a low back disorder 
and a right knee disorder.  The veteran appealed those 
denials.  However, in a December 2004 rating decision, the RO 
granted service connection for low back and right knee 
disorders, rendering the service connection claims moot.  To 
the Board's knowledge, the veteran has not appealed the 
December 2004 decision.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].

In an August 2003 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent rating.  In 
a December 2004 decision, the RO granted service connection 
for a left knee disorder and assigned a 20 percent rating.  
To the Board's knowledge, the veteran has not disagreed with 
those decisions.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The veteran disagreed with a June 2002 denial of service 
connection for prostatitis and hay fever, as well as with the 
disability rating assigned his left plantar wart.  However, 
the veteran did not timely perfect an appeal as to those 
issues.  Accordingly, the Board does not have jurisdiction to 
consider them.  

The issues of entitlement to service connection for anemia 
and headaches and entitlement to increased ratings for right 
ear hearing loss and pes planus are addressed in the REMAND 
portion of the decision below and are REMANDED via the VA 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a diagnosed disorder manifested 
by emesis.  

2.  The veteran does not have a diagnosed left ankle 
disorder.  

3.  The veteran does not have a left ear hearing loss 
disability as defined for purposes of VA benefits.

4.  The veteran's left hallux valgus is manifested by 
complaints of pain exacerbated by walking and wearing shoes.  
Objective clinical findings include a description of "mild" 
hallux valgus.

CONCLUSIONS OF LAW

1.  A disorder manifested by emesis was not incurred 
coincident with service in the armed forces.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2004).

2.  A left ankle disorder was not incurred coincident with 
service in the armed forces.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2004).

3.  Left ear hearing loss was not incurred coincident with 
service in the armed forces.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.303, 3.385 (2004).

4.  The criteria for a higher disability rating for left 
hallux valgus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a left ankle 
disorder, left ear hearing loss, as well as for a disorder 
manifested by emesis.  He is also seeking entitlement to an 
increased disability rating for his service-connected left 
hallux valgus.  As discussed elsewhere in this decision, the 
remaining issues are being remanded for further development.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  
Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review 

The RO initially denied the veteran's service connection 
claims in 1999 by finding that they were not well grounded.  
The subsequently enacted VCAA eliminated the concept of a 
well-grounded claim.  The current standard of review is as 
follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in the December 2004 and February 
2005 supplemental statements of the (SSOCs) the RO denied 
service connection for the disorders listed above based on 
the substantive merits of the claims.  Thus, any procedural 
defect contained in past RO adjudications which applied the 
now obsolete well groundedness standard has since been 
rectified.  The veteran was given the opportunity to submit 
evidence and arguments in response.  The Board finds, 
therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.




Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The Board observes that the 
veteran was notified by the January 1999 rating decision, by 
the December 1999 statement of the case (SOC), and by the 
August 2003, December 2004, and February 2005 SSOCs of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  More 
significantly, a letter was sent to the veteran in October 
2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant service connection and 
increased disability ratings; it enumerated the evidence 
already received; and it provided a description of the 
evidence still needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2004).  In the October 2004 VCAA letter, the RO informed the 
veteran that VA would "make reasonable effort to help you 
get evidence necessary to support your claim.  We will try to 
help you get such things as medical records, employment 
records, or records from other Federal agencies"  "We will 
also assist you by providing a medical examination or getting 
a medical opinion if we decide it's necessary to make a 
decision on your claim."   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  The October 2004 letter told the veteran 
to provide "dates of medical treatment during service.  Show 
the name and exact location of the dispensary, hospital, or 
other facility where you received treatment for this 
condition.  Also, give us your rank and organization 
(division, regiment, battalion, company) at the time of 
treatment."  The letter also requested "[s]tatements from 
persons who knew you when you were in service and know of any 
disability you had while on active duty[...]Records and 
statements from service medical personnel[...]Employment 
physical examinations[...]Medical evidence from hospitals, 
clinics, and private physicians of treatment since military 
service[...]Pharmacy prescription records[...]Insurance 
examination reports."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2004).  The October 2004 letter 
specifically requested that "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."

The Board finds that October 2004 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims, and 
it properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
January 1999, prior to the enactment of the VCAA in November 
2000.  Furnishing the veteran with VCAA notice prior to this 
initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  
See VAOGCPREC 7-2004.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2004).  

Subsequent to furnishing the veteran with the VCAA letter in 
October 1999, the RO readjudicated his claims in SSOCs dated 
December 2004 and February 2005.  Thus, any VCAA notice 
deficiency has been rectified.   Moreover, the Court recently 
held in Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that 
timing errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the veteran underwent VA examinations for his 
service connected hallux valgus in October 2003 and December 
2003, the results of which are reported below.  The veteran 
identified primarily VA treatment records, and the RO 
requested and obtained them, as well as the veteran's service 
medical records.  There is no indication that there exists 
any evidence which has a bearing on this case which has not 
been obtained.  At his June 2005 hearing, the veteran stated 
that he had no additional evidence to submit.

The Board notes that a VA examination has not been conducted 
with respect to the veteran's claimed emesis and left ankle 
disorder.  As stated above, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  In this case, as will be discussed in 
more detail below, the Board concludes that because the 
evidence does not show a current left ankle disability or a 
disorder manifested by emesis, an examination or nexus 
opinion is not necessary to reach a decision on the claim.

In the absence of evidence of a current disability upon which 
a medical examiner could base a nexus opinion, any such 
opinion would not aid the Board in its decision or benefit 
the veteran.  Under the circumstances presented in this case, 
a remand for such examination and opinion would serve no 
useful purpose because such examination is not "necessary."  
Cf. Charles v. Principi, 16 Vet. App. 370 (2002).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. § 
5103A(a)(2) (West 2002).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran presented personal testimony at a VA 
Central Office hearing chaired by the undersigned Veterans 
Law Judge in June 2005.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

1.  Entitlement to service connection for emesis.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for left ear hearing 
loss.

The veteran is seeking service connection for the above 
claimed disabilities.  As these issues are being disposed of 
on essentially the same basis, they will be addressed in a 
common discussion below.  



Pertinent law and regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Shedden v. Principi, 381 F. 3d 1163,1167 (Fed. Cir. 
2004).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Service connection -- hearing loss

Hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Current disability

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service disease or injury; and (3) medical 
nexus.  See Hickson, supra.

The Board is denying the above listed claims based on the 
absence of competent medical evidence of a current 
disability.  Although the veteran was treated for nausea and 
emesis (vomiting), and for an acute left ankle sprain in the 
service, there is no current diagnosis with respect to either 
of these claimed disorders.  

With respect to left ear hearing loss, the veteran underwent 
a VA audiology examination in May 2000.  The results for the 
left ear were as follows: 

Hertz (Hz)	500	1000	2000	3000	4000 Average
Left		20	30	25	20	20	24

Speech discrimination was measured at 98 percent.  

Based on the criteria for establishing a hearing loss 
disability set out above, such findings do not constitute a 
current disability.  38 C.F.R. § 3.385 (2004).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

In short, in the absence of an identified disability to 
account for the veteran's claimed symptoms of vomiting and 
left ankle pain; and in the absence of a current hearing loss 
disability with respect to the left ear, service connection 
may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

The Board notes that, in addition to the lack of a current 
diagnosis, there is also no competent medical nexus evidence 
of record with respect to these claims.  
As discussed above with respect to VA's duty to assist, in 
the absence of current evidence of disability, VA has no duty 
to obtain a VA examination and opinion, as such an 
examination is not necessary.  

The primary evidence in support of the veteran's claims comes 
from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

It is the veteran's responsibility to present and support a 
claim for benefits.  See 38 C.F.R. § 5107(a) (West 2002).  
Here, despite a VCAA letter which specifically requested such 
information and evidence, in compliance with 38 U.S.C.A. § 
5103A, the veteran has not done so.  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

As two of the elements necessary for service connection have 
not been met, the veteran's claims of entitlement to service 
connection for emesis, left ear hearing loss, and for a left 
ankle disorder are denied.

4.  Entitlement to an increased disability rating for left 
hallux valgus, currently evaluated as 10 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected left hallux valgus, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2004).  He essentially contends that 
the symptomatology associated with his hallux valgus is more 
severe than is contemplated by the currently assigned rating.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria

Diagnostic Code 5280 [hallux valgus, unilateral] provides as 
follows: 

10%  Operated with resection of metatarsal head;

10%  Severe, if equivalent to amputation of great toe.

38 C.F.R. § 4.71a, Diagnostic Code 5280 (2004).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

The veteran's service-connected hallux valgus is currently 
rated 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 [hallux valgus, unilateral].

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran was afforded VA examinations in October 2003 and 
December 2003.  Those examinations included an x-ray of the 
veteran's left foot.  The x-ray was interpreted to show 
"mild hallux valgus."  A May 2000 VA examination also 
resulted in a diagnosis of mild hallux valgus.  Accordingly, 
Diagnostic Code 5280 [unilateral hallux valgus] will be 
applied below.  The veteran has not requested that another 
diagnostic code be applied.



Schedular rating

The maximum rating available for hallux valgus under 
Diagnostic Code 5280 is 10 percent.  A 10 percent rating is 
currently assigned, and a higher rating is therefore not 
warranted.  

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004).  See DeLuca, supra.  However, in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran is receiving a 10 percent 
evaluation for left hallux valgus under Diagnostic Code 5280.  
This disability evaluation is the maximum rating allowable.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration.  See Johnston, 10 
Vet. App. at 85.

Fenderson considerations 

In this case, the evidence shows that the veteran's service-
connected hallux valgus has not changed appreciably since he 
filed his claim in August 1998.  As noted above, he has been 
rated at the maximum 10 percent for the entire period.  The 
rating schedule does not allow for the assignment of a higher 
disability rating during any period of time under 
consideration.  Based on the record, the Board finds that a 
10 percent disability rating was properly assigned for the 
entire period from August 1998 to present.  

Extraschedular rating

In the rating decision dated December 2004, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service connected hallux valgus.  Since this matter 
has been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

Neither the veteran nor the Board has identified any factors 
which may be considered to be exceptional or unusual.  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected hallux 
valgus results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  With respect to employment, the veteran stated at 
his June 2005 hearing that he works at a computer, in a 
situation where he does not need to walk around or be on his 
feet.  

A certain degree of occupational impairment is contemplated 
in the rating currently assigned.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  There is no evidence of any hospitalization for 
the disorder.  There is no evidence of an extraordinary 
clinical picture, such as repeated surgery for hallux valgus.  
The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has pointed to none.

In short, a preponderance of the evidence is against the 
proposition that the veteran's service-connected hallux 
valgus presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2004).  Accordingly, an extraschedular evaluation is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left hallux valgus.  The 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for emesis is denied.

Service connection for a left ankle disorder is denied.

Service connection for left ear hearing loss is denied.

Entitlement to an increased disability rating for left hallux 
valgus is denied.







	(CONTINUED ON NEXT PAGE)





REMAND

5.  Entitlement to an increased disability rating for 
bilateral pes planus, currently evaluated as noncompensably 
disabling.

6.  Entitlement to an increased disability rating for right 
ear hearing loss, currently evaluated as noncompensably 
disabling.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for anemia.

For reasons set for the immediately below, the Board finds 
that additional evidentiary and procedural development is 
required before an informed decision can be rendered on the 
four remaining issues. 

At his June 2005 hearing, the veteran indicated that his 
service-connected right ear hearing loss had worsened.  The 
most recent pertinent VA examination is dated May 2000.  

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004); see also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) [where record does not adequately reveal 
current state of claimant's disability, fulfillment of duty 
to assist requires contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment since previous 
examination].

In Proscelle v. Derwinski, 2 Vet. App. 629 (1992), a four-
year period had elapsed since the veteran's last medical 
examination of his service-connected disability and his claim 
for an increased rating.  The Court found that before the 
claim could be fairly adjudicated, a medical examination to 
determine the current level of disability was required.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
["Where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted"].

In October and December 2003, the veteran was afforded VA 
examinations to evaluate his foot disorders.  As a result, 
the RO granted service connection for hallux valgus and 
reduced the veteran's rating for bilateral pes planus to 
noncompensable.  However, a review of the October and 
December 2003 examinations reveals no significant findings 
with respect to pes planus.  Indeed, it does not appear that 
the condition was actually evaluated.  A May 2000 VA 
examination report is of record; however, the findings with 
respect to pes planus are minimal, and the Board does not 
believe they are adequate to properly evaluate the veteran's 
current condition.  Specifically, the Board notes that the 
May 2000 examiner reported that the veteran did not wear 
orthotics for his pes planus at that time; however, the 
veteran reported at his June 2005 hearing that he currently 
wears heal cups for pes planus.  Accordingly, the Board finds 
that the record does not adequately reveal the current state 
of the veteran's pes planus.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004); Allday, 7 Vet. App. at 526.

The Board also notes that the veteran submitted additional 
medical evidence in June 2005 which is pertinent to his claim 
of entitlement to service connection for anemia.  However, he 
did not include a waiver of initial RO consideration of such 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (2003) the United States 
Court of Appeals for the Federal Circuit specifically noted 
that 38 C.F.R. § 19(a)(2) is inconsistent with 38 U.S.C.A. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the Veterans Benefits Administration 
(VBA) for initial consideration.  

The recent evidence submitted by the veteran appears to 
indicate that the veteran is currently suffering symptoms of 
anemia.  The veteran's service medical records contain a 
clinical finding of anemia in June 1998.  The Board notes 
that there is no current medical nexus opinion of record.  

Similarly, with respect to the veteran's claimed migraine 
headaches, the service medical records show treatment for 
suspected migraine headaches.  These were ultimately 
diagnosed as tension headaches.  A December 2000 treatment 
report shows a diagnosis of migraine headaches.  There is no 
medical nexus opinion with respect to this issue.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2004); 
see also Charles, supra.

The evidence thus shows current symptoms of anemia and a 
diagnosis of anemia in the service medical records, as well 
as a current diagnosis of migraines and a suspected diagnosis 
of migraines in service.  Under these circumstances, the 
Board finds that a VA examination and nexus opinion on these 
issues must be obtained.  

Accordingly, for the reasons stated above, this case is 
REMANDED to VBA for the following actions:

1.  VBA should schedule the veteran for 
an audiological examination to evaluate 
his service-connected right ear hearing 
loss.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

2.  VBA should also schedule the veteran 
for an examination to determine the 
current severity of his bilateral pes 
planus.  The examiner should review the 
claim file in conjunction with the 
examination.  The examiner is asked to 
evaluate the veteran's pes planus in 
light of the schedular criteria.  The 
examiner should distinguish between 
symptoms attributable to the veteran's 
pes planus as opposed to those 
attributable to other service-connected 
and non-service-connected foot disorders, 
in particular the service-connected 
hallux valgus.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  VBA should also schedule the veteran 
for an examination to determine the 
nature and etiology of any current 
disorder manifested by anemia.  The 
examiner should review the claim file in 
conjunction with the examination.  The 
examiner should determine whether the 
veteran has a current disorder or 
disability manifested by anemia.  The 
examiner should also state an opinion as 
to whether any disorder so identified and 
so diagnosed is at least as likely as not 
attributable to the veteran's military 
service, with particular attention paid 
to the June 1998 service medical record.  
A report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  VBA should also schedule the veteran 
for an examination to determine the 
nature and etiology of any current 
disorder manifested by headaches.  The 
examiner should review the claim file in 
conjunction with the examination.  The 
examiner should determine whether the 
veteran has migraines or any other 
current disorder manifested by headaches.  
The examiner should also state an opinion 
as to whether any disorder so identified 
and so diagnosed is at least as likely as 
not attributable to the veteran's 
military service, with particular 
attention paid to the service medical 
record which referenced suspected 
migraine headaches.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

5.  VBA should accomplish any additional 
development it deems to be necessary and 
readjudicate the claims.  If any of the 
claims remains denied, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case 
addressing those issues.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


